Bloodworth, J.
1. The ground of the motion for new trial based upon what is alleged to be newly discovered evidence consisting of the contents of certain papers is without merit. This ground shows that the *412evidence is not “ newly discovered,” for it appears' therefrom that for some time before the trial the movant’s counsel knew of the existence of these papers. Besides, this evidence is both cumulative and impeaching, and not such as would likely cause a different verdict should the case be tried over.
Decided October 6, 1921.
Complaint; from Bibb superior court — Judge Malcolm D. Jones. April 1, 1921.
Application for certiorari was denied by the Supreme Court.
R. D. Feagin, for plaintiff in error.
2. There is evidence to authorize the verdict; and the verdict having been approved by the trial judge, under the repeated and uniform rulings of this court and of the Supreme Court a reviewing court is powerless to interfere.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.